                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEBRASKA

NANCY WEBER,

                         Plaintiff,                                    4:17CV3117

        vs.                                                              ORDER

COUNTY OF LANCASTER, a Nebraska
Political Subdivision;

                         Defendant.

       The parties have requested a continuance of the settlement conference set for May 13, 2019.
Accordingly,
       IT IS ORDERED that the provisions of the Court’s earlier Settlement Conference Order
(Filing No. 82) remain in effect, except that the following dates are amended:
       1.      The settlement conference before United States Magistrate Judge Michael D.
Nelson is rescheduled to June 26, 2019 from 9:00 a.m. to 5:00 p.m. in Courtroom #6, Roman L.
Hruska United States Courthouse, 111 South 18th Plaza, Omaha Nebraska.
       2.      To avoid unnecessarily incurring travel and other expenses if the settlement
conference is canceled or postponed, any request for cancellation or postponement must be made
on or before June 5, 2019.
       3.      Counsel      shall     submit   their   confidential   settlement   statements   to
nelson@ned.uscourts.gov no later than June 12, 2019.
       4.      Magistrate Judge Nelson will hold a telephone conference with counsel on June
19, 2019, at 10:00 a.m. for the purpose of reviewing any outstanding issues that may be relevant
prior to the settlement conference. Conference Instructions are located at Filing No. 11.

       Dated this 6th day of May, 2019.
                                                       BY THE COURT:


                                                       s/ Michael D. Nelson
                                                       United States Magistrate Judge
